Citation Nr: 9922721	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  91-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bladder disorder 
secondary to medication taken for treatment of service-
connected disabilities.

2.  Entitlement to service connection for impotence secondary 
to medication taken for treatment of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1956 to May 1960 
and from July 1960 to April 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision in part of 
which the regional office (RO) denied entitlement to service 
connection for a bladder disorder and impotence, which the 
veteran claimed were secondary to medications he was taking 
for treatment of service-connected disabilities.  In December 
1997, the Board remanded the issues which are the subject of 
this decision to the RO for further development, including 
conduct of a Department of Veterans Affairs (VA) examination.


FINDINGS OF FACT

1.  The veteran has nonservice-connected disability from a 
prostate disorder, status post transurethral resection.

2.  The veteran has current disability from a bladder 
disorder which is proximately due to or the result of 
residuals of transurethral resection of the prostate, and not 
proximately due to or the result of medication taken by the 
veteran for treatment of his service-connected disabilities.

3.  The veteran has current disability from impotence which 
is proximately due to or the result of residuals of 
transurethral resection of the prostate, and not proximately 
due to or the result of medication taken by the veteran for 
treatment of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bladder 
disorder.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Service connection is not warranted for impotence.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by treatment notes in which examiners 
have suggested that the veteran's bladder disorder and 
impotence may have been secondary to medications he was 
taking.  The veteran also submitted medical literature which 
indicated that bladder dysfunction and impotence were among 
the side effects of some of the medications he was taking for 
his service-connected disabilities.  The RO has assisted the 
veteran in all necessary matters, including seeking and 
securing all possible treatment records.  The Board is 
satisfied that all relevant facts which may be developed have 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

In April 1989, the veteran filed an informal claim for 
service connection for "bladder problems" and impotence, 
asserting that his treatment records showed that such 
disorders were secondary to medication he was taking.

Outpatient treatment notes dated in December 1983 indicate 
that he had a history of retention after undergoing two 
transurethral resections of his prostate.  The examiner noted 
that the veteran had undergone multiple back surgeries.  He 
recorded an impression of neurogenic bladder probably 
secondary to back surgery.  VA outpatient treatment records 
show that Doppler studies conducted in January 1988 did not 
show that he had vasculogenic impotence.  However, an 
examiner recorded an impression of impotence.  In March 1988, 
the veteran complained of erectile dysfunction and abdominal 
straining to urinate.  An examiner noted an impression of 
neurogenic bladder of unknown etiology.  Later in March 1988, 
an intravenous pyelogram was interpreted as showing a 
trabeculate bladder.  There was a deformity at the base of 
the bladder compatible with post-operative defect.  There was 
a moderate amount of residual after voiding.  During a 
psychiatric evaluation in May 1988, an examiner reported that 
he could not elicit any overt psychiatric etiology associated 
with the veteran's complaints of impotence.  During 
outpatient genitourinary treatment in July 1988, an examiner 
noted the veteran's history of two transurethral resections 
of the prostate.  His current complaints were of frequency, 
dribbling, urgency, hesitancy, incontinence, loss of 
sensations of filling, and feelings of incomplete emptying.  
In November 1988, an examiner recorded an impression of 
questionable neurogenic bladder secondary to Tylenol #3, 
Valium, Dalmane, Darvocet, and Nadolol.  Impressions of 
neurogenic bladder and impotence were noted in March 1989.  
An examiner added a comment that the disorders were possibly 
secondary to medications and noted that the veteran was 
currently taking over 30 medications.

With the VA Form 9 the veteran filed in April 1990, he 
submitted copies of medical literature indicating that 
possible side effects of some of the medications he has taken 
include impotence, difficulty urinating, hesitancy, frequent 
urination, and increased urination.

Notes of private medical treatment dated in October 1990 show 
that the veteran underwent cystoscopy because of complaints 
of voiding dysfunction.  The procedure showed that there was 
no obstruction of the urethra.  There was bladder 
trabeculation with a Christmas tree deformity, indicative of 
neurogenic bladder.  The rectal and ureteral sphincters were 
very tight.  The examiner noted that the veteran was taking 
25 medications.  During subsequent treatment in October 1990, 
the same examiner commented that the numerous medications 
that the veteran was taking could have some effect on his 
bladder function.

During a VA examination in November 1993, the veteran told 
the examiner that he had to use a ureteral catheter five or 
six times a day to urinate.  He related the disorder to a 
blockage from scar tissue from surgery for enteritis.  No 
pertinent diagnoses were reported.

In a VA examination report dated in September 1995, it was 
noted that the veteran had had to use a catheter to urinate 
since his surgery for transurethral resection of the prostate 
(TURP) in 1983.  The examiner did not otherwise comment on 
the etiology of the veteran's bladder dysfunction or 
impotence.

The veteran testified before the undersigned member of the 
Board that the onset of the need to use a catheter to urinate 
was immediately after his TURP surgery in 1983.

During a VA examination in May 1998, the veteran asserted 
that his impotence was not related to medications but was the 
result of his prostate surgery.  He also asserted that his 
continuing need to use a catheter to urinate was related to 
the prostate surgery rather than the medication he took for 
his service-connected regional enteritis.  The examiner noted 
that prior to the TURP surgery, the veteran did not have 
impotence or urinary bladder dysfunction.  The pertinent 
diagnosis was status post transurethral resection of the 
prostate with residual urinary bladder dysfunction and 
impotence.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the proposition that 
the veteran's bladder dysfunction and impotence are 
proximately due to or the result of medications he has taken 
for his service-connected disabilities.  Rather, the 
preponderance of the evidence indicates that such disorders 
had their onset immediately after the veteran's TURP surgery 
in 1983, and have been attributed to that surgery.  While 
there is some suggestion that some of the medications that 
the veteran has taken have side effects including bladder 
dysfunction and impotence, the record contains no unqualified 
medical evidence that the veteran was so effected.  The Board 
concludes that service connection is not warranted for 
impotence and bladder dysfunction claimed as secondary to 
medication taken for treatment of service-connected 
disabilities. 


ORDER

Service connection is denied for impotence and bladder 
dysfunction, claimed as secondary to medication taken for 
treatment of service-connected disabilities.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

